DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 5/18/2022, with respect to claims 21-43 have been fully considered and are persuasive.  The rejections of claims 21-43 are hereby withdrawn. 

Allowable Subject Matter
Claims 21-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior arts of record fail to teach, disclose or suggest a method for managing data center racks, as recited in claim 21, as recited in claim 21, which further comprises automatically placing, with the lifting machine, the data center rack system into a fixed rack support structure in the data center, the rack support structure comprising a blind-mate cooling fluid source supply connection and a blind-mate cooling fluid source return connection; automatically forming connecting, by placing the data center rack system into the rack support structure with the lifting machine, a blind-mate, fluid connection between the cooling fluid inlet of the data center rack system and the blind-mate cooling fluid source supply connection such that, with the fluid connection formed, the blind-mate cooling fluid source supply connection is fluidly coupled to the plurality of data center server rack trays; and automatically forming connecting, by placing the data center rack system into the rack support structure with the lifting machine, a blind-mate, fluid connection between the cooling fluid outlet of the data center rack system and the blind-mate cooling fluid source return connection such that, with the fluid connection formed, the blind-mate cooling fluid source return connection is fluidly coupled to the plurality of data center server rack trays.
					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835